ITEMID: 001-61028
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF Massimo ROSA v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Violation of Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1965 and lives in Rome.
9. The applicant is the owner of a flat in Rome, which had been let to M.R.
10. In a writ served on the tenant on 16 September 1991, the applicant communicated his intention to terminate the lease and summoned the tenant to appear before the Rome Magistrate.
11. By a decision of 11 March 1992, which was made enforceable on the same day, the Rome Magistrate upheld the validity of the notice to quit and ordered that the premises must be vacated by 31 July 1992.
12. On 22 September 1992, the applicant served notice on the tenant requiring him to vacate the premises.
13. On 22 October 1992, he served notice on the tenant informing him that the order for possession would be enforced by a bailiff on 27 November 1992.
14. On 21 November 1992, the applicant made a statutory declaration that he urgently required the premises as accommodation for himself.
15. Between 27 November 1992 and 11 March 1997, the bailiff made twelve attempts to recover possession. Each attempt proved unsuccessful, as the applicant was never granted the assistance of the police in enforcing the order for possession.
16. On 8 April 1997, the applicant repossessed the premises.
17. The relevant domestic law is described in the Court’s judgment in the case of Immobiliare Saffi v. Italy [GC], no. 22774/93, §§ 18-35, ECHR 1999-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
